MEMORANDUM **
Mario Quintero appeals the 360-month sentence imposed following his jury-trial convictions for conspiracy, in violation of 21 U.S.C. §§ 846, 841(a)(1), 843(a)(7), and 18 U.S.C. § 2, aiding and abetting the manufacture of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2, and distribution of a chemical knowing and having reasonable cause to believe that it would be used to manufacture a controlled substance, in violation of 21 U.S.C. § 843(a)(7). We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
We remand for resentencing consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). If appellant does not want to pursue resentencing, appellant should promptly notify the district court judge on remand. See id. The government’s motion for supplemental briefing regarding the effect of United States v. Booker, filed on January 27, 2005, is denied as moot.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.